IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAVOND A. HILL,                       :   No. 8 EAP 2016
                                      :
                  Appellant           :   Appeal from the Order of
                                      :   Commonwealth Court entered on
                                      :   11/12/2015 at No. 378 MD 2013
           v.                         :
                                      :
                                      :
JOHN E. WETZEL, SECRETARY OF          :
CORRECTIONS, ERIC P. BUSH,            :
SUPERINTENDENT OF SCI-PINE            :
GROVE,                                :
                                      :
                  Appellees           :


                                  ORDER


PER CURIAM
     AND NOW, this 28th day of September, 2016, the order of the Commonwealth

Court is AFFIRMED.